Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 9/26/2020 is made of record.  Claims 1-9 are currently pending in the application.


Specification


The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102/103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasahara et al (US 2004/0191316 A1).
Regarding claims 1 and 8, Sasahara et al disclose a polymeric hydrogel (i.e. reads on hydrogel in claim 1) comprising a polymeric matrix (i.e. reads on the polymer matrix in present claim 1), a wetting agent and water (abstract).  The hydrogel has a good viscoelasticity characterized by plasticizing components such as a wetting agent (i.e. reads on plasticizer in present claim 1) and water in a polymer matrix (paragraph 0035).  See example 7, wherein the increase in weight in immersion for a period of 5 minutes is 5 and elution amount is 1.2 (paragraph 0084).
Sasahara et al are silent with respect to the properties.
However, see example 7, wherein the process of preparing hydrogel includes preparing a mixed solution of nonionic polymerizable monomer, crosslinker monomer, electrolyte salt such as NaCl, wetting agent (i.e. plasticizer), and ion-exchanged water.  To the prepared solution is added photopolymerization initiator and the mixture stirred and dissolved.  The obtained solution was spread thinly on a PET film and crosslinking reaction was initiated by irradiating with UV light to obtain a polymeric hydrogel (paragraphs 0055-0057 and 0071).  Therefore, given that process of preparing the hydrogel is substantially similar to that in present application and in exemplary embodiment, the increase in weight is about 5% and elusion amount is 1.2, it is the Office’s position that hydrogel, of Sasahara et al, necessarily exhibits the presently claimed properties (i.e. plasticizer loss ratio of less than 2; the swelling rate of 115% or less when the hydrogel is exposed to the environment of 40°C and 90% RH for 1 hour; the initial adhesive force to a Bakelite plate of 100 gf/20 mm or more in the environment of 23°C and 55% RH; and adhesive force obtained after the hydrogel is exposed to the environment of 400C and 90% RH for 1 hour is 60% or more with respect to the initial adhesive force).
In light of the above, it is clear that Sasahara et al anticipate the present claims.
Alternatively, Sasahara et al teach that in conductive polymer gel of prior art polyhydric alcohol contained in the gel is eluted and the gel’s ability to retain water is gradually deteriorated and its flexibility and sticking force are deteriorated (paragraph 0006).  In Sasahahra, increase in weight of gel relative to its own weigh is 50 wt% or less and decrease in weight is 10 wt% or less (paragraph 0010).  Therefore, it would have been obvious to one skilled in art prior to the filing of present application to prepare a polymeric hydrogel having the presently claimed properties (i.e. plasticizer loss ratio of less than 2; the swelling rate of 115% or less when the hydrogel is exposed to the environment of 40°C and 90% RH for 1 hour; the initial adhesive force to a Bakelite plate of 100 gf/20 mm or more in the environment of 23°C and 55% RH; and adhesive force obtained after the hydrogel is exposed to the environment of 400C and 90% RH for 1 hour is 60% or more with respect to the initial adhesive force), absent evidence to the contrary.
Regarding claims 2 and 3, Sasahara et al teach that wetting agent is constituted of a polymer prepared by polymerizing a polyhydric alcohol (paragraph 0009).  Examples of a polymer prepared by polymerizing a polyhydric monomer component include sorbitol, and saccharide (i.e. reads on sugar in present claim 2 and saccharides in present claim 3).
Regarding claim 4, content of wetting agent in the polymeric hydrogel is preferably 20 to 70 wt% (paragraph 0039) which overlaps with the amount of plasticizer in present claim 4.
Regarding claim 5, see example 7, wherein the polymeric hydrogel is formed from polypropylene glycol acrylate as the nonionic polymerizable monomer (i.e. reads on monofunctional monomer having one ethylenically unsaturated group in present claim 5) and polyethylene glycol dimethacrylate as the crosslinking monomer (paragraph 0071) which reads on crosslinkable monomer in present claim 5. 
Regarding claims 6 and 7, examples of nonionic polymerizable monomer include esters of acrylic acid (i.e. reads on (meth0acrylic acid ester monomer in present claim 6) and (meth)acrylamides (paragraph 0014) which reads on (meth)acrylamide in present claim 7.
Regarding claim 9, polymeric hydrogel is suitably used as materials of bioelectrodes and medical adhesives (paragraph 0053).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764